Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 21-36, 38-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over 
claims 1-32 of U.S. Patent No. 7,553,157, 
claims 1-27 of U.S. Patent No. 7,854,609, 
claims 1-16 of U.S. Patent No. 7,878,801,
claims 1-19 of U.S. Patent No. 8,899,976,
claims 1-20 of U.S. Patent No. 9,730,769, and 
claims 1-20 of U.S. Patent No 10,154,889.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the presently claimed invention would have been obvious to one of ordinary skill in the art in view of patented inventions of ‘157, ‘609, ‘801, ‘976, ‘769, ‘889.  The pending claims are broader variations of the subject matter previously patented and do not include any patentably distinct limitations that have not been previously set forth in the previously patented claims..


Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-29 and 31 are rejected under 35 U.S.C. 102(b) as being anticipated by Kuo et al (US 6,607,382).
Kuo et al disclose in Figures 7 and 8, for example an orthodontic appliance 20 having a usage indicator that includes a chemical agent 15 that is inactive until coming in contact with liquid/moisture and a rate controlling membrane/coating 62 covering the agent and configured to control the exposure of the liquid/moisture (note column 12, lines 51+)(additionally it is noted that the Kuo et al membrane/coating 62 is equivalent to applicant’s coating/membrane 202 – Figures 2A-2C which applicant indicates as including an aperture – see 3/29/2021 remarks page 6, lines 15-18).   The amount of chemical agent 15 remaining in/encapsulated below coating 62 is indicative of the amount of time the appliance has been worn.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 21-25, 33-36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgione (US 3,813,781) with Fish et al (US 6,457,801) cited as evidence.
	Forgione discloses a shell appliance 10 having a plurality of tooth receiving cavities, that is capable of use in orthodontics resiliently repositioning teeth.  The Forgione shell appliance has multiple wear indicators 20, 22, 24, 26 mounted thereon.  In regard to claim 1, Forgione indicates that the “outermost white layer may be printed with an edible ink dot screen of 50 percent coverage and covered with a clear plastic coating 0.001 inches thick” (column 2, lines 49-54) wherein the clear plastic layer may be polyvinylchloride (pvc).  Forgione does not explicitly state that the edible ink changes color upon exposure to the patient’s saliva, however, such an occurrence is what one would reasonably expect as the dot screen dissolved.  Moreover, Fish et al is cited as evidence that the reflectance (i.e. color) of ink typically changes based on whether or not it is wet or dry (note particularly Figs 5, 7, 8, 10; column 1, lines 56-60).  The mere selection of common ink that typically changes color based on its exposure to moisture would have been obvious, if not inherent, in the ordinary practice of the Forgione invention to one of ordinary skill in the art.   The Forgione thin plastic pvc coating is configured to control the exposure of the agent to moisture and is capable of being used to provide an estimation as to the amount of time the appliance has been in the patient’s mouth.  In regard to claims 22 and 27, the Forgione appliance 10 would inherently apply alignment forces to any of the patient’s teeth that are not in alignment with the recesses 18 in the mouthpiece.  In regard to claim 25, as the Forgione appliance is worn apertures/openings are formed in the 

Claims 1, 21-25, 30, 32-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kuo et al (US 6,607,382).
Kuo et al disclose in Figures 7 and 8, for example an orthodontic appliance 20 having a usage indicator that includes a chemical agent 15 that is inactive until coming in contact with liquid/moisture and a rate controlling membrane/coating 62 covering the agent and configured to control the exposure of the liquid/moisture (note column 12, lines 51+)(additionally it is noted that the Kuo et al membrane/coating 62 is equivalent to applicant’s coating/membrane 202 – Figures 2A-2C).   The amount of chemical agent 15 remaining in/encapsulated below coating 62 is indicative of the amount of time the appliance has been worn.   In regard to the limitation that the agent is “configured to change color upon exposure to liquid contents within the patient’s mouth”, Kuo et al does not discuss the color of the agent 15 as it  becomes wet with saliva and starts to dissolve, however, the examiner is of the position that one would reasonably expect the agent to change color when wet.  It is common for materials to be darker when wet (the ground after a rainstorm, wet paint, wet paper, wet sugar) and one would certainly expect such common occurrences in agents dispensed in Kuo et al.  Moreover, one would further reasonably expect for the material to material to lighten in color as the mass of material is dissolved and becomes thinner.    Since Kuo et al does not explicitly state that the agent would experience such a common color change and since it is not necessarily inherent that the agent used in Kuo et el would experience such a common color change the Kuo et al 

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-47122-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712